Citation Nr: 1815618	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-41 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for arteriosclerotic heart disease (coronary artery disease) to include as the result of exposure to herbicides.

3. Entitlement to an increased rating for venous insufficiency rated as 40 percent disabling for the right lower extremity prior to September 25, 2017, and rated as 60 percent disabling for each lower extremity thereafter.

4. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to September 25, 2017.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO) (Agency of Original Jurisdiction (AOJ)). 

In January 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record. At that time, the Board assumed jurisdiction of the issue of entitlement to TDIU as part and parcel of the increased rating claim for venous insufficiency. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to higher ratings for venous insufficient and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service and his tinnitus is etiologically related to service.

3. The Veteran was exposed to herbicides while serving on active duty at the Udorn Royal Thai Air Base and other bases, and subsequently developed arteriosclerotic heart disease (coronary artery disease).


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for arteriosclerotic heart disease (coronary artery disease) have been met. 38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable VA law, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including an organic disease of the nervous system) may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Tinnitus is deemed an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus. In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran claims that his diagnosed condition of arteriosclerotic heart disease (coronary artery disease) is the result of exposure to herbicides while he served in a temporary duty status in Thailand.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure. As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of ischemic heart disease. See 38 C.F.R. § 3.309(e). Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. Id. at Note 3. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected even though there is no record of such disease during service. For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313. 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand. VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides. Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence. See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10(q).



Tinnitus 

The Veteran contends that he has tinnitus due to noise exposure during active duty. He asserts that his tinnitus is due to exposure to high frequency exposure as a signal officer during his service.

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus. In this regard, tinnitus is the type of disorder associated with symptoms capable of lay observation. Charles, 16 Vet. App. 370 (2002). Moreover, such diagnosis was confirmed at a May 2013 VA examination. 

Furthermore, while service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus, the Board finds that the Veteran experienced noise exposure during service. In this regard, his military occupation specialty (MOS) was systems engineer, as noted on his DD-214. The Veteran has alleged that in that role he was exposed to noise from high frequency radios and other communications equipment, without the benefit of adequate hearing protection. Moreover, the Veteran asserted that:

part of my job was working with these electronic intelligence systems and testing them and there many, many cases where you were changing the frequencies of the receiving system and you came upon a signal that was unexpected and it blasted into your ears. It took a minute to get rid of and change the frequency and that happened many, many times so it was a constant given day, five to 10 instances of a heavy doses of single strength.

The Board finds that the Veteran's descriptions of noise exposure are consistent with his MOS and, as such, his report of in-service noise exposure is credible. Consequently, the remaining inquiry is whether the Veteran's tinnitus is related to his in-service noise exposure.

In this regard, the Veteran was afforded a VA examination in May 2013. The examiner noted that the Veteran reported in-service noise exposure due to high frequency communications equipment. The examiner also noted that the Veteran "reports noticing onset of constant, high pitched tinnitus bilaterally 6-7 years ago. He was not able to identify any circumstances that preceeded its onset." From this the examiner determined that the Veteran's tinnitus was not at least as likely as not related to his hearing loss, for which a negative etiology opinion was offered. 

In a February 2014 treatment note, a private audiologist reported that the Veteran's "ear ringing has been present since the early 1960s after noise exposure while serving in the Air Force. Ringing has been worse over the last 6-7 years." The audiologist stated that: 

he would test and certify the equipment. This involved optimizing the systems by listening with headphones to various tones and sounds. Some of these sounds were extremely loud and painful to experience and would result in temporary hearing loss and ringing in the ears for several days after such exposure. Gradually his hearing would recover but the ringing persisted lifelong after the end of his military duties.

The audiologist found that the Veteran's tinnitus is "as likely as not related to his loud noise exposure while working in the U.S. Air Force...specifically, his three years of noise exposure...while using headphone sets and being subjected to unpredictable loud noise in the form of tone burst and sound bursts caused this and resulted in noise induced tinnitus...I am able to conclude that his tinnitus (is) related to noise exposure while in the Air Force." See Treatment Note, dated February 12, 2014.

The Board finds that the Veteran experienced acoustic trauma in service and that his tinnitus is etiologically related to service. In this respect, the May 2013 VA examiner found no relationship between service and tinnitus based upon the Veteran's description of the onset of tinnitus 6-7 years prior. However, the Veteran later told a clinic audiologist that his ear ringing had been present since the early 1960s after noise exposure while serving in the Air Force, but that his ringing had been worse over the last 6-7 years. He otherwise described exposure to extremely loud noises in service which would temporarily cause hearing loss and ear ringing for several days. The Board has no reason to doubt this history provided by the Veteran. The opinion of the February 2014 who relied on this history found a nexus between the Veteran's hearing loss and military noise exposure. Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for establishing service connection for tinnitus have been met.

Arteriosclerotic heart disease (coronary artery disease).

In this case, the record establishes that the Veteran has atherosclerotic cardiovascular disease including coronary artery disease. Therefore, the issue remaining is whether the condition is related to his service - particularly, whether the Veteran can establish herbicide exposure.

In the present case, the Veteran asserts that his diagnosed heart disorder are related to herbicide exposure during active duty. The Veteran stated that he worked at Udorn RTAFB and Ramasun, Thailand, on temporary duty in January 1965, working on determining a site for the AN/FLR-9 Circularly Disposed Antenna Array. This claim is not directly confirmed by his service personnel records (SPRs). 

However, the Veteran's SPRs show that he had very unique type of military service. Prior to enlistment, he attended Cornell University obtaining a degree in electrical engineering. His training included physics, atmospheric physics, electromagnetic analysis and wave propagation, and astrophysics. In service, he served as a system engineer with the "AN/FLR-9 engineer group with prime responsibility for the design, development, fabrication, and test of (the systems) being installed throughout the world." See Officer Evaluation. The SPRs contain evidence of overseas service, but do not contain specific evidence of the Veteran being sent to Thailand for any period of time. 

In April 2013, VA issued a Memorandum with regard to the Veteran's claimed herbicide exposure. The Memorandum related that, after an extensive search of documents from multiple sources, VA determined that it was unable to corroborate herbicide exposure. The Memorandum further shows that all efforts were made to obtain information necessary to corroborate exposure to Agent Orange, that the Veteran's military occupational specialty (MOS) was not recognized as one that may have been exposed to herbicides, and that his MOS did not place him on or near the perimeter of the base. Therefore, VA could not directly corroborate in-service herbicide exposure.

The Board acknowledges the Veteran's assertions that he might have been exposed to herbicide during his service in Thailand, and while the service department evidence does not directly support his assertions, the Board has considered the entirety of the Veteran's service records, his testimony and other evidence, and finds that the evidence does support the Veteran's contentions.

The Veteran provided detailed testimony and written statements detailing his service as a systems engineer working on the installation of intelligence communications equipment throughout the world. He also provided significant details about the nature of his duties in evaluating and identifying the best locations for these communication systems through site surveys of various locations, including several sites in Thailand. He stated that he would visit several sites in the area and evaluate their suitability. Regarding Udorn, he stated that Udorn "had an extremely low noise levels and also very good reception so I spent most of my time walking the perimeter actually documenting receptions that I made." He also noted that many of the sites were defoliated. For example, regarding Non Song, he detailed his duties when evaluation sites and stated:

That site had been defoliated and the adjacent single core communication center which I used to get things started was also defoliated so when I visited those sites for that first round of survey and walk around and get a feel for what was happening and what I saw there, assessed the situation in terms of the size and if there were any barriers (to installing a system there)."

Additionally, his DD 214 shows 9 months and six days of foreign government travel, although his record also shows that his specific duty and travel were "restricted under the provisions of Air Force Regulation 30-24," which was typical for classified programs, such as intelligence communications programs. Furthermore, the Veteran's detailed description of the communications system, location, and geographical information is consistent with the history of the Udorn RTAFB and the Ramasun intelligence station.

Overall, the record reflects that the Veteran served in an MOS involving classified work, and his specific duty and travel were "restricted under the provisions of Air Force Regulation 30-24. He is known to have served overseas, but the classified restrictions prevent the disclosure of the exact nature of his temporary duty orders. The Board has no reason to doubt the Veteran's recollections of his duty tours and, given his unique skill set involving electrical engineering and communication systems and his assignment to a classified unit responsible for "the design, development, fabrication, and test of (the systems) being installed throughout the world," the Board finds that the Veteran visited the perimeters where herbicides were used in Thailand is established.

As the Veteran's herbicide exposure is established, the Board finds that the criteria for establishing service connection for arteriosclerotic heart disease (coronary artery disease) on a presumptive basis as the result of exposure to herbicides is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for coronary artery disease is granted.


REMAND

The Board regrets any further delay in adjudicating the remaining issues, but finds that further AOJ consideration is necessary.

Historically, a January 2016 AOJ rating decision awarded service connection for "venous insufficiency with stasis dermatitis as secondary to the service-connected disability of degenerative changes, right ankle" and assigned a 40 percent rating for the right lower extremity effective July 28, 2015. This award appears to be based, in part, on an opinion of a VA examiner that the Veteran's right-sided cellulitis and stasis dermatitis were proximately due to trauma which caused the service-connected right ankle disability. See VA examination report dated October 2015. The AOJ did not assign a separate rating for the left lower extremity.

However, in a rating decision dated September 2017, the AOJ assigned separate 60 percent ratings for venous insufficiency of the right and left lower extremities, which resulted in a combined 90 percent rating when considering the bilateral factor, effective September 25, 2017. See 38 C.F.R. § 4.26. The AOJ provided no explanation why the left lower extremity venous insufficiency was not evaluated prior to September 25, 2017. This issue must be remanded for clarification as it could be potentially prejudicial to the Veteran for the Board to consider this additional issue in the first instance. Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the issue of entitlement to TDIU, the Board has awarded service connection for tinnitus and coronary artery disease. The initial ratings assigned and effective dates of awards are intertwined with the issue of schedular eligibility and ultimately entitlement to TDIU. This issue is deferred pending the AOJs rating determinations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder updated private and VA treatment records.

2. The AOJ should clarify whether the Veteran is entitled to a separate rating for left lower extremity venous insufficiency prior to September 25, 2017 and, if so, provide the appropriate disability rating(s) and effective date(s) of award.

3. Thereafter, after assigning initial ratings and effective dates of awards for tinnitus and coronary artery disease, readjudicate the issues of entitlement to an increased rating for venous insufficiency rated as 40 percent disabling for the right lower extremity prior to September 25, 2017, and rated as 60 percent disabling for each lower extremity thereafter and entitlement to TDIU. If the benefit sought on appeal is not granted in full, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


